The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                               August 1, 2019

                                 2019COA123

No.18CA1770, Ferraro v. Frias Drywall, LLC — Civil Procedure
— Default; Torts — Negligence; Public Health and Environment
— Air Quality Control — Asbestos Control; Administrative Law
— Department of Health and Environment — Control of
Hazardous Air Pollutants

     A division of the court of appeals considers a novel procedural

issue and a novel substantive issue in this negligence action based

on a failure to inspect for asbestos. The division first holds that

under C.R.C.P. 55, a district court may sua sponte reconsider

liability to determine whether a viable cause of action exists after

the clerk’s entry of default but before the entry of a default

judgment. The division further holds that amendments to the

Department of Public Health and Environment Regulations do not

impose an asbestos inspection duty on the homeowner of a single-

family dwelling, contrary to the district court’s finding, or on the
contractor. Because there was no asbestos inspection duty, we

affirm the district court’s judgment dismissing the case.
COLORADO COURT OF APPEALS                                      2019COA123


Court of Appeals No. 18CA1770
Arapahoe County District Court No. 17CV32889
Honorable Elizabeth Beebe Volz, Judge


John Ferraro and Sandra Ferraro,

Plaintiffs-Appellants,

v.

Frias Drywall, LLC,

Defendant-Appellee.


                           JUDGMENT AFFIRMED

                                 Division VI
                         Opinion by JUDGE FREYRE
                         Fox and Welling, JJ., concur

                         Announced August 1, 2019


Montgomery Little & Soran, P.C., John R. Riley, Greenwood Village, Colorado,
for Plaintiffs-Appellants

No Appearance for Defendant-Appellee
¶1    In this negligence action between plaintiff homeowners, John

 and Sandra Ferraro, and defendant contractor, Frias Drywall, LLC,

 premised on Frias’s failure to test for asbestos before beginning

 renovation, we must decide two issues that no Colorado court has

 considered — one procedural and one substantive.

¶2    The procedural question asks: After an entry of default but

 before entry of the default judgment, may a court sua sponte

 reconsider liability at the damages hearing and dismiss the case for

 failure to state a claim? We answer that question “yes,” and hold

 that a court may reconsider whether the unchallenged facts set

 forth in the complaint state a legitimate cause of action after default

 is entered, because this holding furthers the goal of a just, speedy,

 and inexpensive determination of civil actions. C.R.C.P. 1(a).

¶3    The substantive question asks: Did amendments to the

 Department of Public Health and Environment Regulations, adding

 “single-family residential dwellings” to the asbestos regulations,

 create a duty to inspect for asbestos before beginning construction?

 And, if so, who has the inspection duty — the contractor or the

 homeowner? We answer the first substantive question “no,”

 contrary to the district court, and hold that the plain language of


                                    1
 the regulatory amendments does not create an inspection duty for

 single-family dwellings. Absent a duty, the holding in Corcoran v.

 Sanner, 854 P.2d 1376 (Colo. App. 1993), that a contractor has no

 duty to inspect for asbestos before beginning construction, applies

 here and supports the court’s judgment dismissing the case on

 alternative grounds. For these reasons, we affirm the court’s

 judgment on different grounds and disapprove its conclusion that a

 homeowner has the duty, under the regulations, to inspect for

 asbestos.

              I.    Factual and Procedural Background

¶4    The Ferraros entered into an oral contract with Frias to

 remove the popcorn ceiling from their home. After Frias completed

 the work, the Ferraros became concerned by the significant amount

 of residual dust and decided to test for asbestos. The samples

 tested positive. The Ferraros then hired an asbestos abatement

 company and spent $18,390 to remove the asbestos from their

 home.

¶5    Alleging that Frias had negligently failed to test for asbestos

 before beginning construction, the Ferraros filed their complaint

 seeking reimbursement of more than $41,000 for asbestos


                                   2
 abatement, contaminated personal items, and replacement carpet.

 They also requested annoyance and inconvenience damages of

 approximately $41,000. They claimed that Frias owed them a duty

 to test for asbestos before beginning renovation. Frias never

 responded to the complaint.

¶6    The Ferraros moved for entry of default, and the clerk entered

 a default. They then moved for a default judgment. The district

 court granted the motion in part and set a hearing to determine

 damages. At the hearing, the court asked the Ferraros to address

 whether Frias had a duty to inspect for asbestos and requested

 briefing. The Ferraros responded with two arguments. First, they

 asserted that the clerk’s entry of default rendered Frias liable as a

 matter of law, so the court had no authority to reconsider, sua

 sponte, whether they had a viable cause of action. Second, they

 asserted that the amended asbestos regulations impose a duty on

 contractors to inspect for asbestos in single-family residences.

 Alternatively, they argued that because Occupational Safety and

 Health Administration (OSHA) standards require contractors to

 protect their employees, these same standards required contractors




                                    3
 to inspect single-family residences for asbestos before beginning

 construction.

¶7    The court disagreed with their contentions. Because Colorado

 had never decided the procedural issue, the court relied on federal

 authorities interpreting Fed. R. Civ. P. 55, which is substantially

 similar to C.R.C.P. 55. It found persuasive cases interpreting the

 federal rule to permit a court to examine the sufficiency of a legal

 claim after a default is entered.

¶8    As well, it agreed with the Ferraros that the amended

 regulations created an inspection duty for single-family dwellings

 and, thus, that Corcoran is no longer good law. See generally Dep’t

 of Pub. Health & Env’t Reg. 8, 5 Code Colo. Regs. 1001-10. And it

 found that the regulations do not specify who owes that duty.

 Therefore, it applied common law negligence factors to the facts in

 the complaint to find that the inspection duty rests with the

 homeowner, not the contractor. It denied the motion to enter

 default judgment and dismissed the case without prejudice. The

 judgment is final for purposes of our review because the complaint

 fails to allege a viable cause of action and cannot be refiled.

 Therefore, the court’s dismissal effectively constitutes a dismissal


                                     4
  with prejudice. Wilbourn v. Hagan, 716 P.2d 485, 485 (Colo. App.

  1986).

                  II.    Dismissal After Entry of Default

¶9     The Ferraros contend that the clerk’s entry of default, after

  Frias failed to respond, established liability as a matter of law and

  precluded the court from further considering this issue. We are not

  persuaded.

                    A.    Standard of Review and Law

¶ 10   Whether to set aside a default judgment is a decision within

  the court’s discretion that we review for an abuse of discretion.

  Meyer v. Haskett, 251 P.3d 1287, 1293-94 (Colo. App. 2010).

  Therefore, we similarly review its decision to set aside a clerk’s entry

  of default for an abuse of discretion. A court abuses its discretion

  when its decision is manifestly arbitrary, unreasonable, or unfair,

  or misapplies the law. Sebastian v. Douglas Cty., 2016 CO 13, ¶ 18;

  In re Estate of Runyon, 2014 COA 181, ¶ 9.

¶ 11   A default judgment comprises two steps: “entry of default” by

  the clerk and “entry of default judgment” by the court. See C.R.C.P.

  55(a); see also Singh v. Mortensun, 30 P.3d 853, 855 (Colo. App.

  2001) (“[W]e note that the entry of default and the entry of a default


                                     5
  judgment are separate and distinct.”). When the party against

  whom relief is sought fails to respond or otherwise defend the

  action, the court clerk “shall enter [the party’s] default.” C.R.C.P.

  55(a); see also Plaza del Lago Townhomes Ass’n v. Highwood

  Builders, LLC, 148 P.3d 367, 372 (Colo. App. 2006). The “entry of

  default” accepts the complaint’s allegations and establishes the

  defendant’s liability, but it does not establish damages. Dickinson

  v. Lincoln Bldg. Corp., 2015 COA 170M, ¶¶ 22-23. Indeed, “[w]hen a

  default has been entered, but damages have not been proven, there

  is no final judgment. Thus, the entry of default is simply an

  interlocutory order that, alone, determines no rights or remedies.”

  Singh, 30 P.3d at 855.

¶ 12   After the entry of default, the court then determines damages

  and enters a default judgment. See C.R.C.P. 55(b); Pinkstaff v.

  Black & Decker (U.S.) Inc., 211 P.3d 698, 703 (Colo. 2009). Until

  that occurs, the judgment is not final. See Singh, 30 P.3d at 855.

¶ 13   C.R.C.P. 55(c) provides that “[f]or good cause shown the court

  may set aside an entry of default and, if a judgment by default has

  been entered, may likewise set it aside in accordance with Rule

  60(b).” A court may also examine a cause of action sua sponte to


                                     6
  determine the existence of a duty, before the clerk enters default.

  Schenck v. Van Ningen, 719 P.2d 1100, 1101-02 (Colo. App. 1986)

  (explaining that although “the trial court should not go beyond the

  pleadings presented” without a hearing on a motion for default

  judgment, the trial court properly denied the motion where “the

  pleadings on their face reveal that no cause of action” was stated).

                                B.    Analysis

¶ 14      While Schenck authorizes a court to examine the sufficiency of

  a complaint sua sponte before the entry of default, no case in

  Colorado has considered whether that authority exists after the

  clerk enters default. The Ferraros urge us to find that the entry of

  default “establishes a defaulting party’s liability” as a matter of law

  and that it cannot be disturbed. Dickinson, ¶ 28. We reject their

  interpretation and conclude, consistent with federal precedent, that

  a complaint’s legal insufficiency constitutes “good cause,” under

  C.R.C.P. 55(c), to set aside the entry of default and dismiss the

  case.

¶ 15      C.R.C.P. 55 is substantially similar to Fed. R. Civ. P. 55. See

  Plaza del Lago Townhomes Ass’n, 148 P.3d at 371. Therefore, we

  may rely on federal cases interpreting Fed. R. Civ. P. 55 for


                                       7
  guidance when interpreting C.R.C.P. 55. See Warne v. Hall, 2016
CO 50, ¶ 12.

¶ 16   Numerous federal courts that have considered the question

  presented here have held that “a defendant’s default does not in

  itself warrant the court in entering a default judgment.” Nishimatsu

  Constr. Co. v. Hous. Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir.

  1975). Instead, they reason that “[t]here must be a sufficient basis

  in the pleadings for the judgment entered,” because “[t]he defendant

  is not held to admit facts that are not well-pleaded or to admit

  conclusions of law.” Id.; see also Surtain v. Hamlin Terrace Found.,

  789 F.3d 1239, 1244-45 (11th Cir. 2015) (holding that the district

  court did not err in sua sponte dismissing a claim after entry of

  default because the plaintiff failed to provide a sufficient basis for

  the judgment); Marshall v. Baggett, 616 F.3d 849, 852-53 (8th Cir.

  2010) (concluding that although a court cannot disturb facts after

  entry of default, “it is incumbent upon the district court to ensure

  that ‘the unchallenged facts constitute a legitimate cause of action’

  prior to entering final judgment” because a defaulting party does

  not admit conclusions of law (quoting Murray v. Lene, 595 F.3d 868,

  871 (8th Cir. 2010))); Bixler v. Foster, 596 F.3d 751, 762 (10th Cir.


                                     8
  2010) (holding that even if an entry of default was appropriate, a

  claim can be dismissed on the merits and that the district court

  properly denied the motion for default judgment).

¶ 17   The Ferraros do not cite, nor have we found, any authority

  that precludes a court from considering the sufficiency of a

  complaint sua sponte after entry of default, and we note that at

  least one court has recognized such authority. See Surtain, 789
F.3d at 1244-45. Moreover, Colorado permits such sua sponte

  consideration before the entry of default. Schenck, 719 P.2d at

  1101-02. To conclude otherwise would allow baseless claims to

  proceed to final judgment. See Marshall, 616 F.3d at 852-53

  (explaining that although facts are taken as true, “it is incumbent

  upon the district court to ensure that ‘the unchallenged facts

  constitute a legitimate cause of action’ prior to entering final

  judgement” (quoting Murray, 595 F.3d at 871)).

¶ 18   As well, the Ferraros do not cite any authority holding that an

  entry of default can never be altered. To the contrary, the plain

  language of C.R.C.P. 55 authorizes a court to set aside an entry of

  default for good cause.




                                     9
¶ 19   We agree with the reasoning of these federal authorities and

  discern no error by the district court in sua sponte considering the

  legal sufficiency of the Ferraros’ complaint after the entry of default.

  And because an entry of default is not a final order, we conclude

  that a complaint’s legal insufficiency constitutes good cause, under

  C.R.C.P. 55(c), to set aside the default. Accordingly, we affirm the

  court’s ruling denying the motion for default judgment and

  dismissing the case for failure to state a claim.

                    III.   No Asbestos Inspection Duty

¶ 20   The Ferraros next contend that the district court erroneously

  found that homeowners of single-family dwellings have a duty to

  inspect for asbestos and that contractors do not. They assert that

  the court was bound by their expert, who opined that a contractor’s

  standard of care requires asbestos inspection. We conclude that

  the 2001 amendments to the asbestos statutes and accompanying

  2003 changes to the regulations did not create an inspection duty

  for single-family residences and, thus, neither homeowners nor

  contractors owe such a duty under the regulations. Next, we are

  not persuaded that the court was bound by the Ferraros’ expert’s

  opinion that the OSHA standards apply. Finally, because we see no


                                     10
  reason to depart from the holding in Corcoran, we reject the

  Ferraros’ assertion that contractors have an inspection duty and

  affirm the court’s dismissal of the case, albeit on different grounds.

                       A.   Standard of Review and Law

¶ 21   “To establish a claim of negligence, a plaintiff must show that

  the defendant owed him or her a legal duty of care, that the

  defendant breached that duty, and that the breach was the

  proximate cause of the plaintiff’s injury.” Collard v. Vista Paving

  Corp., 2012 COA 208, ¶ 29. “If a negligence action is based on facts

  that do not impose a duty of care upon a defendant for a plaintiff’s

  benefit, the claim will fail.” Ryder v. Mitchell, 54 P.3d 885, 889

  (Colo. 2002).

¶ 22   Whether a common law tort duty exists is a question of law we

  review de novo. Westin Operator, LLC v. Groh, 2015 CO 25, ¶¶ 18-

  19. A duty is “an expression of the sum total of those

  considerations of policy which lead the law to say that the plaintiff

  is [or is not] entitled to protection.” Univ. of Denver v. Whitlock, 744
P.2d 54, 57 (Colo. 1987) (quoting W. Keeton, D. Dobbs, R. Keeton &

  D. Owen, Prosser and Keeton on the Law of Torts § 53, at 358 (5th

  ed. 1984)).


                                     11
¶ 23   Because “it is in the interest of the general public to control

  the exposure of the general public to friable asbestos,” § 25-7-501,

  C.R.S. 2018, Colorado has adopted comprehensive asbestos control

  statutes. §§ 25-7-501 to -511.6, C.R.S. 2018. Their purpose is to

  ensure the public’s health, safety, and welfare by regulating

  asbestos abatement procedures in areas of public access. § 25-7-

  501(1). The statute permits the air quality control commission to

  adopt regulations that enforce compliance with the national

  emission standards for hazardous air pollutants. Id.

¶ 24   We review statutes and rules de novo. Smith v. Exec. Custom

  Homes, Inc., 230 P.3d 1186, 1189 (Colo. 2010). We apply the same

  rules of construction when interpreting regulations and statutes.

  Woolsey v. Colo. Dep’t of Corr., 66 P.3d 151, 153 (Colo. App. 2002).

  We look to the language of the regulation and analyze it according

  to its plain and ordinary meaning. Williams v. Colo. Dep’t of Corr.,

  926 P.2d 110, 112 (Colo. App. 1996). If that language is clear and

  unambiguous, we need not resort to other rules of construction.

  See Slack v. Farmers Ins. Exch., 5 P.3d 280, 284 (Colo. 2000)

  (statutory interpretation).




                                    12
                               B.    Analysis

                        1.    Asbestos Regulations

¶ 25   In 2003, the Department of Public Health and Environment

  Regulations were amended to comply with a 2001 statutory change

  to include single-family residential dwellings. Ch. 225, sec. 4, § 25-

  7-502, 2001 Colo. Sess. Laws 772 (adding “single-family residential

  dwelling” to “area of public access”); Dep’t of Pub. Health & Env’t

  Reg. 8, pt. B, § VII.C, 5 Code Colo. Regs. 1001-10 (explaining

  revision based on 2001 statutory change). A single-family

  residential dwelling is

             any structure or portion of a structure whose
             primary use is for housing of one family.
             Residential portions of multi-unit dwellings
             such as apartment buildings, condominiums,
             duplexes and triplexes are also considered to
             be, for the purposes of this Regulation No. 8,
             single-family residential dwellings; common
             areas such as hallways, entryways, and boiler
             rooms are not single-family residential
             dwellings.

  Dep’t of Pub. Health & Env’t Reg. 8, pt. B, § I.B.96, 5 Code Colo.

  Regs. 1001-10.

¶ 26   Other definitions relevant to our analysis are those for

  “facility” and “facility component.” A facility is “any institutional,



                                     13
  commercial, public, industrial, or residential structure, installation,

  or building (including any structure installation, or building

  containing condominiums or individual dwelling units operated as a

  residential cooperative, but excluding residential buildings having

  four or fewer dwelling units) . . . .” Id. at Reg. 8, pt. B, § I.B.45

  (emphasis added). A facility component is “any part of a facility,

  including equipment.” Id. at Reg. 8, pt. B, § I.B.46.

¶ 27   Part B, section III of the regulations, entitled “Abatement,

  Renovation and Demolition Projects,” contains a subsection, III.A,

  concerning inspections. The district court relied on subsection

  III.A.1 to find the existence of a duty to inspect single-family

  residential dwellings. The regulation provides that

             [p]rior to any renovation or demolition which
             may disturb greater than the trigger levels 1 of
             material identified as a suspect asbestos-
             containing material pursuant to the EPA
             “Green Book”, Managing Asbestos in Place,
             Appendix G (1990), the facility component(s) to
             be affected by the renovation or demolition
             shall be inspected to determine if abatement is
             required.


  1 With regard to single-family residential dwellings, trigger levels
  “are 50 linear feet on pipes, 32 square feet on other surfaces, or the
  volume equivalent of a 55-gallon drum.” Dep’t of Pub. Health &
  Env’t Reg. 8, pt. B, § I.B.107.a, 5 Code Colo. Regs. 1001-10.

                                      14
  Id. at Reg. 8, pt. B, § III.A.1 (emphasis added).

¶ 28   Because a “facility component” excludes residential buildings

  having four or fewer dwelling units, we conclude that this regulation

  does not create an inspection duty for single-family residential

  dwellings. Thus, while the regulation creates an inspection duty for

  facility components, its plain language excludes single-family

  residences like the Ferraros’ home, contrary to the district court’s

  ruling.

¶ 29   This conclusion is consistent with the statutory scheme, which

  is designed to protect the general public from friable asbestos in

  public areas. § 25-7-501(1). While the General Assembly and the

  commission added single-family residential dwellings to the statute

  and regulations, they did so to provide homeowners with the same

  abatement protections provided to other residential and commercial

  property owners when the presence of asbestos is known. Dep’t of

  Pub. Health & Env’t Reg. 8, pt. D, § VII.C.1.a, 5 Code Colo. Regs.

  1001-10. Importantly, once a single-family dwelling’s homeowner

  knows of asbestos in the home, the regulations provide that owner

  with the ability to opt-out of the asbestos abatement requirements

  entirely. Id. at Reg. 8, pt. B, § III.E.2 (“An owner of a single-family


                                     15
  residential dwelling may opt-out of the area of public access

  requirements of this regulation for the abatement of asbestos-

  containing material in excess of trigger levels in that owner’s

  primary residence by completing the opt-out form.”).

¶ 30   Finally, we presume that the General Assembly and the

  commission were aware of Corcoran’s holding that contractors have

  no inspection duty when they passed the 2001 and 2003

  amendments and, thus, we presume that their failure to specify

  such a duty for contractors was intentional. See Colo. Ethics Watch

  v. Senate Majority Fund, LLC, 275 P.3d 674, 683 (Colo. App. 2010)

  (explaining that the legislature “must be presumed to know the

  existing law at the time it amends or clarifies that law” (quoting

  Alliance for Colorado’s Families v. Gilbert, 172 P.3d 964, 968 (Colo.

  App. 2007))), aff’d, 2012 CO 12. Accordingly, we conclude that the

  district court erred in ruling that the amended regulations create an

  inspection duty for single-family residences. Absent the existence

  of a duty, there was no need for the court to decide who owed the

  duty, so we do not further consider that portion of the court’s

  analysis.




                                    16
                           2.   Expert Opinion

¶ 31   Alternatively, the Ferraros ask us to find a duty based on their

  expert’s report and assert that the district court should have

  adopted their expert’s opinion that the “standard of care is that

  contractors are to investigate for asbestos.” We reject this

  alternative argument because this precise issue was considered and

  rejected by the division in Corcoran, and the amendments to the

  regulations do not change the vitality of Corcoran in this regard.

¶ 32   In Corcoran, the plaintiffs argued that because two experts

  opined that the asbestos regulations required abatement

  procedures to be followed, the district court was “bound by that

  evidence and required to rule” that the regulation applied. 854 P.2d

  at 1380. However, the division recognized that “[i]t is the trial

  court’s responsibility to determine the law to be applied in any case,

  and the court is not bound by ‘expert testimony’ on the applicability

  of the law.” Id.; see Neher v. Neher, 2015 COA 103, ¶ 61 (noting

  that even if expert testimony is undisputed, the trial court is not

  bound to accept it); see also Hines v. Denver & Rio Grande W. R.R.

  Co., 829 P.2d 419, 421 (Colo. App. 1991) (“The question whether a

  defendant owes a plaintiff a duty to act to avoid injury is a question


                                    17
  of law to be determined by the court.”). It held that the asbestos

  regulations did not establish a standard of care and, therefore, did

  not “govern[] the [duty] owed by these defendants to plaintiff.”

  Corcoran, 854 P.2d at 1381.

¶ 33   We agree with this reasoning and conclude that although the

  Ferraros’ expert opined that the standard of care for a drywall

  contractor includes a duty to test for asbestos, the district court

  was not bound by that conclusion. See id. at 1380 (“It is irrelevant

  whether that expert testimony regarding the legal question is

  uncontradicted.”).

                              3.   Corcoran

¶ 34   Also alternatively, the Ferraros assert that the district court

  should have found a common law duty for contractors to inspect for

  asbestos, and they urge us to ignore the holding in Corcoran. We

  decline to do so.

¶ 35   In Corcoran, the plaintiff homeowner hired an architect to

  remodel his home and hired a general contractor to scrape off a

  popcorn ceiling and replace it with a smooth-textured one. 854
P.2d at 1378. During the work, a subcontractor said the ceiling

  might contain asbestos, and subsequent testing was positive for


                                    18
  asbestos. Id. The plaintiff stopped work, hired an asbestos

  abatement company, and hired a different general contractor to

  complete the work. Id. The plaintiff sued the architect and the

  original general contractors for negligence, breach of the agreement

  to do work in a workmanlike manner, and outrageous conduct. Id.

  The trial court dismissed the plaintiff’s claims after trial, concluding

  that “no standards or guidelines existed requiring defendants to

  inspect or investigate for asbestos and that, therefore, defendants

  did not owe a duty to plaintiff.” Id. at 1379. A division of this court

  affirmed the dismissal. Id. at 1379-80. It held, based on statewide

  standards, that Colorado does not require contractors to inspect for

  asbestos before beginning work on a single-family home. Id. at

  1380.

¶ 36   At the time of this decision in 1993, the asbestos regulations

  did not include single-family dwellings. Despite the General

  Assembly’s addition of “single-family residential dwellings” to the

  definition of “area of public access” in 2001 and the commission’s

  amendments to the regulations shortly thereafter, these changes

  did not contradict Corcoran’s holding or create an inspection duty

  for contractors. Ch. 225, sec. 4, § 25-7-502, 2001 Colo. Sess. Laws


                                     19
  772; Dep’t of Pub. Health & Env’t Reg. 8, pt. D, § VII.C.1.a, 5 Code

  Colo. Regs. 1001-10 (discussing addition of single-family residential

  dwellings to the statute and regulations); Dep’t of Pub. Health &

  Env’t Reg. 8, pt. B, § III.A.1, 5 Code Colo. Regs. 1001-10 (excluding

  single-family dwellings from the inspection requirement). Thus,

  Corcoran’s holding — that there is no basis to impose a duty on

  contractors to inspect a single-family residence for asbestos — has

  been the law for more than twenty-six years. We discern no reason

  to depart from Corcoran and impose an inspection duty on either

  contractors or homeowners for single-family dwellings.

¶ 37   Finally, we reject the Ferraros’ contention that the OSHA

  standards require asbestos testing; those standards govern the duty

  an employer owes to its employees, not the duty an independent

  contractor owes a homeowner. See 29 C.F.R. § 1926.1101(k)(2)(i),

  (k)(2)(ii) (2018) (requiring building and facility owners to determine

  whether asbestos-containing material exists and notify employers,

  employees, and tenants of asbestos-containing material).

                             IV.   Conclusion

¶ 38   The judgment is affirmed.

       JUDGE FOX and JUDGE WELLING concur.


                                    20